IN THE SUPREME COURT OF NORTH CAROLINA

                                   2022-NCSC-118

                                     No. 66PA21

                               Filed 4 November 2022

PIA TOWNES

               v.

PORTFOLIO RECOVERY ASSOCIATES, LLC



        On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 275 N.C. App. 939, 854 S.E.2d 146 (2020), affirming in part

and reversing in part an order entered on 16 August 2019 by Judge Robert C. Ervin

in Superior Court, Mecklenburg County, granting in part plaintiff’s motion for

summary judgment; vacating in part a final judgment entered on 7 October 2019;

affirming an order entered on 7 October 2019 denying defendant’s motion to dismiss;

and remanding the case to the trial court. Heard in the Supreme Court on 30 August

2022.


        North Carolina Justice Center, by Jason A. Pikler and Carlene McNulty; and
        J. Jerome Hartzell for plaintiff-appellee.

        Jon Berkelhammer, Joseph D. Hammond, Michelle A. Liguori, and D. Scott
        Hazelgrove II for defendant-appellant.

        Legal Aid of North Carolina, by Celia Pistolis and Kathryn A. Sabbeth; Center
        for Responsible Lending, by Nadine Chabrier; Charlotte Center for Legal
        Advocacy, Inc., by Karen Fisher Moskowitz; Financial Protection Law Center,
        by Maria D. McIntyre; Pisgah Legal Services, by Marjorie Maynard; and
        National Association of Consumer Advocates, by Adrian M. Lapas and Suzanne
        Begnoche, for amici curiae.
                        TOWNES V. PORTFOLIO RECOVERY ASSOCS., LLC

                                        2022-NCSC-118

                                      Opinion of the Court




           Richard P. Cook, PLLC, by Richard P. Cook, for North Carolina Consumer
           Bankruptcy Rights Coalition, amicus curiae.

           Smith Debnam Narron Drake Saintsing & Myers, LLP, by Caren D. Enloe and
           Landon G. Van Winkle, for North Carolina Creditors Bar Association, amicus
           curiae.

           Joshua H. Stein, Attorney General, by Daniel P. Mosteller, Deputy General
           Counsel, and M. Lynne Weaver, Special Deputy Attorney General, for the State
           of North Carolina, amicus curiae.


           PER CURIAM.

¶1         Justice ERVIN took no part in the consideration or decision of this case. The

     remaining members of the Court are equally divided, with three members voting to

     affirm and three members voting to reverse the decision of the Court of Appeals.

     Accordingly, the decision of the Court of Appeals is left undisturbed and stands

     without precedential value. See Piro v. McKeever, 369 N.C. 291, 794 S.E.2d 501 (2016)

     (per curiam) (affirming a Court of Appeals opinion without precedential value by an

     equally divided vote).

           AFFIRMED.